DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 06/29/2021, in which claims 1 - 11 are pending and presented for examination.

3.	This office Action is in response to a 371 application filed on June 29, 2021 claiming priority to PCT/KR2020/018371 filed December 15, 2020, in which claims 1 - 11 are pending and presented for examination.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), filed on 12/17/2019. The certified copy has been placed of record in the file. 


Information Disclosure Statement
5.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 06/29/2021 and 04/01/2022 based on the provisions of 37 CFR § 1.97.  


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20210274176 A1), hereinafter “Kang,” in view of Lim et al. (US 20210168404), hereinafter “Lim.”

	In regard to claim 1, Kang discloses: a method of decoding a video, (See Kang, Abstract and Pars. 0009 - 0018) the method comprising: 
decoding a first flag representing whether tile index difference value information is present or not; (See Kang, Pars. 0024 – 0026, and 0090: teaching defining slices by using tiles, wherein the tile group is configured on tile identification or identifier that includes index information), defining the slices being performed based on a difference information present flag representing whether tile index difference information is encoded, wherein the index information in identification information or identifier of tile that represents tile difference information has been encoded, and the index has value of 0 or 1 which is a flag; See also Par. 0166: signaling flag or index may mean that a corresponding flag or index is entropy decoded from a bitstream by a decoder)
decoding size information for a first slice; (See Kang, Fig. 9 and Par. 0320: when decoding each slice included in a current picture, information related on the above corresponding slice information may be derived by referring to the information in the table form by using a slice identifier; See further, Par. 0322: size and shape of tile, and size and shape of a tile group (a tile group being equivalent to a slice))  
decoding the tile index difference value information for the first slice when the first flag is true; (See again Kang, Pars. 0024 – 0026, and 0090 as cited above: defining the slices being performed based on a difference information present flag, wherein the index information in identification information or identifier of tile that represents encode tile difference information, and the index has value of 0 or 1 which is a flag; See further Par. 0166: signaling flag or index entropy decoded from a bitstream) and 
determining an index of a second tile at a top-left position of a second slice based on the tile index difference value information, (See Kang, Par. 0295: CTU address may increase in value from an upper-left CTU of the first tile of the second tile group in a raster scan order, and . may continue increasing in value until the last tile of the last tile group (tile groups form slices of various sizes and shapes; See further Pars. 0308 - 0320)
Kang is not specific about the features in the subsequent clauses including references to a difference between an index of a first tile at a top- left position of the first slice and the index of the second tile, and determination of size information being decoded or not.
Nonetheless, Lim teaches concepts related to those conditions 
wherein the tile index difference value information represents a difference between an index of a first tile at a top- left position of the first slice and the index of the second tile, (See Lim, Pars. 0174, 0206 – 0207, and Par. 0252; - Lim teaches wherein whether the difference information present flag is parsed is determined based on the number of the slices included by the current picture, wherein when there is a flag in a tile group (slice) indicating the tiles in the group are dependent of each other, a syntax indicating the number of the tile group in a picture has to be transmitted from encoder to decoder and the decoder reconstructs the dependencies of the tiles) and
wherein whether size information for the second slice is decoded or not is determined based on the index of the second tile in the second slice. (See again Lim as cited above in Pars. 0174, 0206 – 0207, and Par. 0252; See also Kang, Fig. 9 and Par. 0320: when decoding each slice included in a current picture, information related on the above corresponding slice information may be derived by referring to the information in the table form by using a slice identifier; - See further Kang, Par. 0322: size and shape of tile, and size and shape of a tile group (a tile group being equivalent to a slice) 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having both the references of Kang  and Lim before him/her, to modify the decoder/encoder disclosed by Kang to include the teaching in the same field of endeavor of Lim, in order to provide a method of decoding a video with improved encoding/decoding efficiency, as identified by Kang (Pars. 0024 – 0026, 0090 and 0322), and improve coding efficiency, as identified by Lim (Pars. 0174, 0206 – 0207, and Par. 0252).
	In regard to claim 2, the combination of Kang and Lim discloses: the method of claim 1, wherein the size information includes at least one of width information or height information, (Kang, Pars. 0189, 0334 and 0335: horizontal or vertical size of the original coding unit; See also Par. 0274) and wherein when the second tile is included in a rightmost tile column in the current picture, decoding of the width information for the second slice is omitted. (See rationale used in above rejection of claim 1 in regard to the second tile; - omitting the decoding of the width information for the second slice is a straightforward action resulting from the predetermined condition of when the second tile is included in a rightmost tile column in the current picture, and is not novel to the disclosure of the cited references for claim 1 rejection)	In regard to claim 3, the combination of Kang and Lim discloses: the method of claim 2, wherein when decoding of the width information for the second slice is omitted, a width of the rightmost tile column is determined to be a width of the second slice. (The same reasoning applied in rationale for rejection of claim 2, also applies, mutatis mutandis to rejection of claim 3, in regard to the condition disclosed in the additional limitations to claim 2 to make up claim 3, and to fulfill the condition of a width of the rightmost tile column is determined to be a width of the second slice)	In regard to claim 4, the combination of Kang and Lim discloses: the method of claim 2, wherein when the second tile is included in a lowest tile row in the current picture, decoding of the height information for the second slice is omitted. (The reasoning applied in the rationale to reject claims 2 and 3 can also be evoked to rejection of claim 4; - The additional limitation to claim 2 to make up claim 4 is not novel to the disclosures of the cited references) 	In regard to claim 5, the combination of Kang and Lim discloses: the method of claim 4, wherein when decoding of the height information for the second slice is omitted, a height of the lowest tile column is determined to be a height of the second slice. (Similar reasoning applied in the rationale to reject claims 2 and 3 can also be evoked to rejection of claim 5 as in claim 4; - The additional limitation to claim 4 to make up claim 5 is not novel to the disclosures of the cited references)	In regard to claim 6, the combination of Kang and Lim discloses: the method of claim 1, wherein the first flag is decoded only when a number of slices in the current picture is equal to or greater than a threshold value. (Claim 6 discloses a predetermined condition based on a minimum number of slices in a current picture to be fulfilled so that a first flag is decoded. See rationale applied to rejection of claim 1 in regard to decoding a first flag representing whether tile index difference value information is present or not; (See Kang, Pars. 0024 – 0026, and 0090; See also Par. 0166); - The additional limitation to claim 1 to make up claim 6 is thus not novel to the disclosures of the cited references, once a threshold value is established)	In regard to claim 7, the combination of Kang and Lim discloses: a method of encoding a video, the method comprising: determining a size of a first slice and a second slice; (See Kang, Fig. 9 and Par. 0320; Par. 0322: teaching of decoding size information for a first slice (the decoding represent the encoding counterpart of the decoding method of claim 1 as analyzed above as indicated in Kang, Abstract and Pars. 0019 - 0027); See further Kang, Par. 0295 and  Pars. 0308 – 0320: determining an index of a second tile at a top-left position of a second slice based on the tile index difference value information) encoding size information for the first slice; (See again Kang, Abstract and Pars. 0019 – 002: encoding counterpart of the decoding operation) and encoding tile index difference value information for the first slice, wherein the tile index difference value information represents a difference between an index of a first tile at a top-left position of the first slice and an index of a second tile at a top-left position of the second slice, (See Lim, Pars. 0174, 0206 – 0207, and Par. 0252; - See corresponding Lim’s teaching as in rationale to reject claim 1; See also Kang, Fig. 9 and Par. 0320: and further Kang, Par. 0322 as evoked in claim 1 rejection) and wherein whether width information for the second slice is to be encoded or not is determined based on the index of the second tile. (Rationale applied to rejection of claim 1 also applies, mutatis mutandis, to rejection of claim 7, which is the encoding counterpart of the decoding method of claim 1 as analyzed above (Kang, Pars. 0019 - 0027))	In regard to claim 8, the combination of Kang and Lim discloses: the method of claim 7, wherein the size information includes at least one of width information or height information, (See Kang, Pars. 0189, 0334 and 0335: horizontal or vertical size of the original coding unit; See also Par. 0274; See further rationale applied to rejection of claim 2 in regard to similar features) and wherein when the second tile is included in a rightmost tile column in the current picture, encoding of the width information for the second slice is omitted. (See again rationale used in above rejection of claim 2 in regard to omitting decoding of the width information for the second slice; - (omitting the encoding of the width information for the second slice is a straightforward action representing the counterpart of the decoding operation as described in claim 2))	In regard to claim 9, the combination of Kang and Lim discloses: the method of claim 8, wherein when the second tile is included in a lowest tile row in the current picture, (See Kang, Par. 0295 and Pars. 0308 - 0320) encoding of the height information for the second slice is omitted. (Claim 9 is the encoding counterpart of claim 4 decoding method. Therefore, the rationale applied to claim 4 also applies, mutatis mutandis, to rejection of claim 9 (See Kang Pars. 0025, 0026; Par. 0234, 0407, and 0475)) 	In regard to claim 10, the combination of Kang and Lim discloses: the method of claim 7, wherein the method further comprises encoding a first flag representing whether the tile index difference value information is present or not. (See rationale applied to rejection of claim 1 and claim 7. Claim 10 is the encoding counterpart of the decoding method for the corresponding limitation; Kang teaches decoding a first flag representing whether tile index difference value information is present or not (See Kang, Pars. 0024 – 0026, and 0090) as for claim 1); the encoding operation herein represent the counterpart of the decoding operation as taught in claim 1))	In regard to claim 11, the combination of Kang and Lim discloses: the method of claim 7, wherein the tile index difference value information is encoded when a number of slices in the current picture is equal to or greater than a threshold value. (Kang teaches determining an index of a second tile at a top-left position of a second slice based on the tile index difference value information: Par. 0295 and Pars. 0308 – 0320; - See also rationale applied to rejection of claim 6 and claim 7. Claim 11 is the encoding counterpart of the decoding method for the corresponding limitation as in claim 6, (i.e., flag is decoded only when a number of slices in the current picture is equal to or greater than a threshold value, on the basis of Kang, Pars. 0024 – 0026, and 0090; See also Par. 0166))


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Segall et al. (US 20160198157 A1) teaches Video Decoder for Slices.
		Liu et al. (US 20210235083 A1) teaches Sub-block based Prediction.
		Xu et al. (US 20210218990 A1) teaches Method and Apparatus for Signaling Skip Mode Flag.
	

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487